Electronically Filed
                                                              Supreme Court
                                                              29664
                                                              07-OCT-2010
                                                              01:57 PM


                                 NO. 29664

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WAYNE MORI CROWELL,
                    Petitioner/Petitioner-Appellant

                                    vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (S.P.P. NO. 08-1-0008; CR. NO. 57156)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on
August 30, 2010 by Petitioner/Petitioner-Appellant Wayne Mori
Crowell is hereby rejected.
           DATED:    Honolulu, Hawai#i, October 7, 2010.
                                     FOR THE COURT:

                                     /s/ Simeon R. Acoba, Jr.

                                     Associate Justice

Taryn R. Tomasa, Deputy
Public Defender, on the
application for
petitioner/petitioner-appellant.


     1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
JJ., and Circuit Judge Kim, assigned due to a vacancy.